Case 1:13-cv-00002-ACK-WRP Document 743 Filed 08/27/20 Page 1 of 8   PageID #:
                                 10255


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI`I

                                   )
 CHAD BARRY BARNES,                )
                                   )
            Plaintiff,             )
                                   )
       v.                          )
                                   )
 SEA HAWAI`I RAFTING, LLC;         )
 et al.                            )       Civ. No. 13-00002 ACK-WRP
                                   )
            Defendants.            )
                                   )


  ORDER DENYING PLAINTIFF’S EX PARTE MOTION FOR WRIT OF EXECUTION

            For the reasons set forth below, the Court DENIES

 Plaintiff Chad Barry Barnes’s Motion for Order Authorizing

 Issuance of Writ of Execution, ECF No. 738.        Pursuant to Local

 Rule 7.1(c), the Court finds this matter suitable for

 disposition without a hearing.



                                BACKGROUND

            On October 5, 2018, this Court issued Amended Findings

 of Fact and Conclusions of Law entitling Plaintiff Barnes to

 recover jointly and severally against Defendant Sea Hawaii

 Rafting, LLC (“Defendant SHR”) and Defendant M/V Tehani for the

 amount of $279,406.12.     ECF No. 446.      The Amended Judgment was

 entered by the Clerk the next day.        ECF No. 447.   Plaintiff

 Barnes appealed the order and judgment to the Ninth Circuit on


                                   - 1 -
Case 1:13-cv-00002-ACK-WRP Document 743 Filed 08/27/20 Page 2 of 8   PageID #:
                                 10256


 November 2, 2018.     ECF No. 461.    That appeal remains pending and

 no party has sought a stay of enforcement of the judgment.

              Both before and since the judgment was issued, this

 case has faced numerous delays stemming from, inter alia, two

 bankruptcies, several pending appeals, and other procedural

 complications.     Plaintiff Barnes has long been seeking to

 enforce his judgment against Defendant SHR, when certain

 property was subject to a bankruptcy stay and discharge and

 other property—namely, the commercial-use permit previously

 attached to the vessel Tehani—was transferred to a different

 LLC.

              On August 12, 2020, Plaintiff Barnes filed a Motion

 seeking a court order (1) authorizing issuance of a “writ of

 execution and levy against all real and intangible property” of

 Defendant SHR, (2) authorizing the U.S. Marshal to conduct an

 execution sale by “public auction or other method,” and (3)

 setting a hearing date to confirm the execution sale.          Mot. at

 2.     The Motion states:

              We are asking Judge Kay to exercise that
              discretion and help formulate a remedy that
              leads to a practical and tangible result.
              Barnes’ goal continues to be to obtain the
              permit in the condition it was before Henry
              converted it, that is the permit should be in
              the name of SHR with the M/V Tehani listed as
              the vessel named on the permit. Barnes also
              wants all of the tangible property of SHR, be
              it computers, typewriters, desks, gears of any
              kind, along with the intangible assets such as

                                   - 2 -
Case 1:13-cv-00002-ACK-WRP Document 743 Filed 08/27/20 Page 3 of 8   PageID #:
                                 10257


              the goodwill of the company, the website and
              the Commercial Use Permit.

 Motion at 3; see also Decl. of Jay Friedheim, ECF No. 738-1.

 Defendants never filed any opposition to the Motion for Writ of

 Execution.



                                  STANDARD

              Federal Rule of Civil Procedure (“Rule”) 69 governs

 the enforcement of a judgment.       According to that Rule, writs of

 execution are issued consistent with state law:         “A money

 judgment is enforced by a writ of execution, unless the court

 directs otherwise. The procedure on execution . . . must accord

 with the procedure of the state where the court is located, but

 a federal statute governs to the extent it applies.”          Fed. R.

 Civ. P. 69(a)(1); see also Engquist v. Or. Dep’t of Agric., 478

 F.3d 985, 1001 (9th Cir. 2007) (explaining that Rule 69(a)

 “permits judgment creditors to use any execution method

 consistent with the practice and procedure of the state in which

 the district court sits” (citing Cigna Prop. & Cas. Ins. Co. v.

 Polaris Pictures Corp., 159 F.3d 412, 421 (9th Cir. 1998))).

              Under federal and Hawaii law, money judgments are

 enforced by a writ of execution:

              Every district judge at the request of the
              party recovering any civil judgment in the
              judge’s court, unless the judgment is duly
              appealed from, shall issue the judge's

                                   - 3 -
Case 1:13-cv-00002-ACK-WRP Document 743 Filed 08/27/20 Page 4 of 8   PageID #:
                                 10258


            execution against the property of the party
            recovered against, which execution may be in
            the form established by the usage and practice
            of the issuing court and may be directed to
            any police officer of the judicial circuit in
            which the district court is situated; provided
            the defendant or any of the defendants is a
            resident of the circuit.

 Haw. Rev. Stat § 651-32; see also Fed. R. Civ. P. 69(a)(1).              A

 writ of execution on the property of a debtor-defendant must

 comply with the statutory requirements of Hawaii Revised

 Statutes §§ 651-34, 651-36, 651-37.       There is no specific

 requirement in Hawaii that the writ itself precisely identify

 the property to be levied on.      See Ditto v. McCurdy, 102 Haw.

 518, 524, 78 P.3d 331, 337 (2003).        Pursuant to § 651-34, the

 writ of execution must be made returnable within sixty days.



                                DISCUSSION

            The Court begins by noting that the pending appeal of

 the judgment in the Ninth Circuit is not itself a reason to

 decline to issue the writ of execution.        See TSA Intern. Ltd. v.

 Shimizu Corp., 92 Haw. 243, 265, 990 P.2d 713, 735 (1999).           A

 writ of execution can be denied because of an appeal only if

 there is a stay issued on the judgment.        See Haw. R. Civ. P.

 62(d) (“When an appeal is taken the appellant by giving a

 supersedeas bond may obtain a stay.”); see also Berry v. Haw.

 Express Serv., Inc., No. CV 03-00385 DAE-LEK, 2008 WL 11348380,


                                   - 4 -
Case 1:13-cv-00002-ACK-WRP Document 743 Filed 08/27/20 Page 5 of 8     PageID #:
                                 10259


 at *2–3 (D. Haw. May 6, 2008).        Here, there is no stay on

 enforcement of the judgment, so the Court cannot decline to

 issue the writ merely because of the pending appeal.1/

              There are other problems with Plaintiff Barnes’s

 Motion, however, which prevent the Court from granting the

 Motion in its current form.       For example, although it is not

 clear from the wording of the Motion specifically what Plaintiff

 Barnes is seeking, the Court cautions that a writ of execution

 cannot be issued against the vessel Tehani.          First, the vessel

 is subject to a priority maritime lien.          And second, the vessel

 is currently under arrest and in the custody of the U.S.

 Marshal.2/    It is “well settled” in Hawaii that property in legal

 custody is not subject to “attachment, garnishment, levy of

 execution, lien of creditors’ bill or other process.”            Bank of

 Haw. v. Benchwick, 249 F. Supp. 74, 79–80 (D. Haw. 1966).             Next,

 no matter how Plaintiff Barnes words his request, the Court

 cannot issue a writ of execution on property that indisputably

 is not owned by debtor-Defendant SHR.         The Motion for Writ of

 Execution seems to appeal to this Court’s discretion in an

 apparent attempt to obtain a writ to execute on the commercial-


       1/ The Court notes, however, that Plaintiff’s counsel Jay Friedheim in
 his sworn declaration to this Court misrepresents the fact that the judgment
 is indeed on appeal. See Friedheim Decl. ¶ 5 (“The Judgement has not been
 appealed and is and remains in full force and effect against Defendant
 SHR.”).
       2/ A stay is in place as to the interlocutory sale or posting of a bond
 to have the vessel released. See ECF No. 739.

                                    - 5 -
Case 1:13-cv-00002-ACK-WRP Document 743 Filed 08/27/20 Page 6 of 8     PageID #:
                                 10260


 use permit.    That is despite the fact that Plaintiff Barnes

 admits that the permit is not in SHR’s name.           See Mot. at 3

 (“Barnes’ goal continues to be to obtain the permit in the

 condition it was before Henry converted it, that is the permit

 should be in the name of SHR with the M/V Tehani listed as the

 vessel named on the permit.” (emphasis added)).           Because

 Defendant SHR does not own the permit, the Court declines to

 authorize a writ of execution against that property.3/

             Finally, the Court declines to authorize a writ of

 execution at this time because the Motion contains other

 technical problems.      For one, it does not include the proposed

 writ.   If Plaintiff Barnes re-files a motion seeking a writ, he

 must file with it a proposed form of writ that, if granted,

 would then be provided to Marshal for execution.            The writ must

 comply with the statutory requirements noted above and, contrary

 to Plaintiff Barnes’s request that the writ be returnable

 indefinitely, the writ of execution must be returnable within

 sixty days pursuant to the statute.         Haw. Rev. Stat. § 651-34.

 The refiled motion should also include a proposed order for this

 Court’s signature authorizing issuance of the writ of execution.




       3/ Not to mention, the Court has been imposing other relief to address
 the wrongful transfer of the commercial-use permit, such as by assessing
 significant sanctions and enhanced sanctions on Defendant Henry and Defendant
 AOE to compensate Plaintiff Barnes for the resulting loss. See ECF Nos. 608
 & 657.

                                     - 6 -
Case 1:13-cv-00002-ACK-WRP Document 743 Filed 08/27/20 Page 7 of 8    PageID #:
                                 10261


            In addition, Plaintiff Barnes’s Motion appears to be

 somewhat vague.    He has not indicated the location for any of

 the assets he references.      Even if Plaintiff Barnes is

 ultimately entitled to a writ of execution to enforce the

 judgment against Defendant SHR through its tangible and

 intangible property—assuming any exists outside the bankruptcy

 estate—he cannot place the onus on the Court or the Marshal to

 locate and identify the personal property Defendant SHR owns.

 When Plaintiff Barnes re-files his motion and includes the

 proposed writ, it should comply with the form and contents that

 are statutorily required under.       See Ditto, 102 Haw. At 524, 78

 P.3d at 337 (discussing the “express statutory requirements

 under part II of the HRS chapter 651 as to the form and content

 of a writ of execution”); see also Berry, 2008 WL 11348380, at

 *3 (advising the judgment creditor to provide more details about

 the location of the property to be subject to execution).

            With that in mind, the Court finds that Plaintiff

 Barnes’s writ must be “far more specific with respect to the

 Plaintiff’s property that it seeks to have the writ of execution

 pertain to” than the instant Motion.       Berry, 2008 WL 11348380,

 at *3.   Plaintiff Barnes must “explain the location of such

 property, such that the writ can actually be executed.”             Id.   In

 addition, as stated above, Plaintiff Barnes must provide a

 proposed writ and order authorizing the issuance of the writ,

                                   - 7 -
Case 1:13-cv-00002-ACK-WRP Document 743 Filed 08/27/20 Page 8 of 8      PageID #:
                                 10262


 prepared for this Court’s signature.         The Court reiterates that

 Plaintiff Barnes is not entitled to enforce his judgment through

 a writ of execution on the vessel Tehani because of (1) the

 superior maritime lien and (2) the fact that the vessel is in

 the custody of the U.S. Marshal, nor can he obtain a writ of

 execution against property not owned by debtor-Defendant SHR

 (i.e., the commercial-use permit).



                                 CONCLUSION

            For the reasons stated above, the Court DENIES

 Plaintiff Barnes’s Motion for Writ of Execution.           The Motion is

 denied without prejudice and any future motion seeking

 authorization for issuance of a writ of execution must rectify

 the shortcomings identified in this Order.



            IT IS SO ORDERED.

            DATED:    Honolulu, Hawai`i, August 27, 2020.




                                     ________________________________
                                     Alan C. Kay
                                     Sr. United States District Judge


 Barnes v. Sea Hawaii Rafting, LLC, Kris Henry, M/V Tehani, et al., Civ. No.
 13-00002 ACK-RLP, Order Denying Plaintiff’s Motion for Writ of Execution




                                    - 8 -
